DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2019 is being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Response to Amendment
The preliminary amendment filed on September 11, 2019 is acknowledged. The application will be examined accordingly. 
Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, the limitation ‘is communicated” should be changed to “communicates”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitations “is placed” and “is selectively seated” recited in the last line of claim 1 are indefinite because they are ambiguous. It is unclear whether the limitations intend to convey a method step, or a state. If the claim intends the former, the limitations would be deemed recitation of intended use and thus non-limiting (i.e. the slide and the specimen are not part of the invention). If the claim intends the 
Likewise, the limitation “is placed” in claim 2 is indefinite. 
For examination purposes, it will be presumed that the limitations convey state such that the claimed invention comprises the slide and the specimen. 
Claim 2 is additionally indefinite because there is no antecedent basis for the limitation “the position indicating marker”. It is unclear to which of the many markers the limitation refers.  
Claims 4 and 8 are indefinite because there is no antecedent basis for the limitation “the guide marker”. The limitation “guide marker” is introduced in claim 3, a claim from which claims 4 and 8 do not depend.  
Claims 4, 8 and 9 are indefinite because of the limitation “shape of through holes”. A through hole is not a shape. Consequently, it is unclear what shape the limitation intends to encompass. To obviate the indefiniteness, the limitation “in a shape of through holes” should be changed to “as through holes”.  
Claim 7 is indefinite because it is grammatically indefinite. To obviate the rejection, the claim should be amended to recite “…a rail groove for facilitating coupling and separation of the border part and the marker part by guiding movement of the marker part”.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen (US 2,633,980).
With respect to claim 1, Jorgensen discloses a medical test slide unit comprising a frame main body comprising (see Figs. 1, 5 and 6): 
a marker part 11 which has a thin plate shape and in which a plurality of position indicating markers 14 are formed longitudinally and transversely; and 

wherein a slide 12, on which a specimen to be examined using a microscope is situated (see line 43, col. 3), is selectively situated in the seating recess (see Fig. 4).  
With respect to claim 2, the slide 12 is selectively located in the seating recess of the frame main body to be attachably or detachably coupled to or from the frame main body, and a specimen to be examined using a microscope is situated in a position corresponding to a position indicating marker (see Figs. 4 and 5).  
With respect to claim 3, the marker part 11 of the frame main body further comprises, in addition to the position indicating markers 14, a guide marker 14 allowing identifying a position or a focus of the microscope. In this instance, the position indicating markers constitute five of the six apertures 14 illustrated in Figure 1, and the guide marker constitutes the remaining aperture 14 illustrated in Figure 1. Based on the specification of Applicant’s application, the position indicating markers and the guide marker are identical. The distinction is solely based on intended use, which does not further limit the claimed invention.    
With respect to claims 4, 8 and 9, the position indicating markers and the guide marker of the marker part are each formed as through holes (see Fig. 1).  

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (US 3,746,161).
With respect to claim 1, Jones discloses a medical test slide unit comprising a frame main body comprising (see Figs. 1-3): 
a marker part 12 which has a thin plate shape and in which a plurality of position indicating markers 56 are formed longitudinally and transversely; and 
a border part arranged to surround the marker part 12, wherein a step (defined by walls 14/16 and abutments 48) is formed between the border part and the marker part 12 to form a seating recess, and 

With respect to claim 3, the marker part 12 of the frame main body further comprises, in addition to the position indicating markers 56, a guide marker 42 allowing identifying a position or a focus of the microscope. 
With respect to claim 5, the marker part 12 comprises an exposure recess 42 that is not overlapped by the slide while the marker part 12 and the slide 58 are stacked on each other (see Fig. 2), to facilitate easy separation of the slide 58, seated in the seating recess, from the frame main body.  
With respect to claim 6, the border part of the frame main body comprises a cut recess (gap between abutments 48 of a given seating recess) through which the exterior of the border part communicates with the exposure recess 42 (see Figs. 1 and 2).  
Allowable Subject Matter
Claim 7 would be allowable* if it is rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if it is rewritten to include all of the limitations of the base claim and any intervening claims.
*As indicated above, claims 1 and 7 are both indefinite for various reasons. The indication of allowable subject matter is based on the interpretation of the indefinite language set forth above. The indication of allowable subject matter may be withdrawn if claim 7 is amended to deviate from the examiner’s interpretation of the claim.   
The following is a statement of reasons for the indication of allowable subject matter:  
Jorgensen and Jones each disclose a microscope slide holder, as discussed above. However, neither reference discloses nor suggests a border part comprising a rail groove, as recited in claim 7. Naturally, there is no motivation to modify either slide holder to arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797